Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 34-48 in the reply filed on 10/18/2022 is acknowledged.
Claims 1-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “275” has been used to designate both pins (Fig. 2I) and a retainer (Fig. 2T).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 43, the limitation “material that accommodates a thermal expansion property of the substrates” is unclear as to what kind of material is required to accommodate a thermal expansion property. For the purposes of examination, this limitation will be interpreted to require any material that can thermally expand or contract.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34-35, 41, and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waters (US 8177207 B2).
Regarding claim 34, Waters teaches a fixture 10 (carrier) for holding a plurality of door panels (20a, 20b, 20c, 20d) (multiple substrates) comprising a frame 10 with an aperture having a horizontal dimension and a vertical dimension that can receive a plurality of panels (col 2 line 8-17; Figs. 1a, 1b) . Waters also teaches that the substrates are in substantially vertical orientation and may be moved pivotally during painting (claim 8; Fig. 1a) and thus are capable of passing through a coater that provides a coating on at least a front surface of the multiple substrates. Waters also teaches upper and lower horizontal supports (30, 32) (top and bottom tap bar affixed to the frame and extending horizontally along the aperture) and a plurality of vertical supports (40, 140) which are attached to the horizontal supports (30, 32) (a length permitting engagement with both the top tap bar and bottom tap bar while extending vertically across the aperture) (col 2 line 65-67, col 3 line 1-19; Figs. 1a, 1b).
Waters also teaches the substrates/panels (20a-20d) are held by a plurality of mounting stations (150, 250, 350, 450) (fastener attachment positions) and pins (160, 260, 360, 460) (fasteners) that extend through channels extending from the front of the vertical supports and into the edges if the substrates/panels (col 2 line 65-67, col 3 line 1-19; Fig. 1a-1c) and therefore the substrates are held in front of the vertical supports (positioned behind the substrates during coating such that the back surfaces of the substrates are positioned between the front surfaces of the substrates and the vertical support bars). Waters also teaches that substrates of different widths (20b, 20c) may be vertically stacked on top of one another in the aperture (Fig. 1a).
Regarding claim 35, Waters teaches the fasteners are pins (160, 260, 360, 460) (col 3 line 1-19; Fig. 1a-1b).
Regarding claim 41, Waters teaches the fixture (frame) may comprise metal (col 8 line 13-18).
Regarding claim 43, Waters teaches the fixture components, which includes the bottom tap bar and the top tap bar may comprise metal (col 8 line 13-18), which is inherently capable of accommodating a thermal expansion property of the substrates.
Regarding claim 44, Waters teaches the fixture components, which includes the bottom tap bar and the top tap bar may comprise metal (col 8 line 13-18).
Regarding claim 45, Waters teaches the fixture components, which includes the vertical support bars, bottom tap bar, and the top tap bar may comprise metal (col 8 line 13-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-45 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 20160111260 A1) in view of Bruning (US 20120048186 A1).
Regarding claim 34, Frank (US 20160111260 A1) teaches a pallet (carrier) 200 comprising a frame with an aperture having a horizontal and vertical dimension and holding a plurality of glass substrates 265 (Abstract, claim 2, para 0037; Fig. 5), horizontal support bars (top and bottom tap bars) 260, and a plurality of vertical support bars 255 (para 0036; Fig. 5). Frank also teaches the vertical bars 255 are slideably engaged with the horizontal support bars 260 (comprise a length permitting engagement with both the top and bottom tap bar) while extending vertically across the aperture (para 0036; Fig. 5). Frank also teaches the substrates can be stacked in the carrier in a way that permits substrates 265 of different widths to be vertically stacked on top of one another in the aperture, wherein the widths are defined in the direction perpendicular to the horizontal support bars 260 (para 0037; Fig. 5).
Frank fails to explicitly teach the vertical support bars are behind the substrates during coating such that back surfaces are positioned between the front surfaces of the substrates and the vertical support bars and a plurality of fasteners for fastening edges of the substrates to the vertical support bars, wherein each vertical support bar has a plurality of fastener attachment positions for attaching to the fasteners at a plurality of vertical positions. However, Bruning (US 20120048186 A1), in the analogous art of substrate carriers, teaches a carrier 1 comprising a first frame 3 having two vertical sections 32 (plurality of vertical support bars) surrounding the substrate (para 0036; Fig. 1) and second frame 2 configured to sandwich a substrate between the first and second frame, wherein the first frame is behind the substrate (para 0015-0017, 0060; Figs. 1-4), and wherein the second frame is detachably mounted to the first frame by bolts (plurality of fasteners) designed to engage with keyhole openings (fastener attachment positions) positioned around the first frame, thus including the vertical bars (para 0020-0021, 0056-0057; Fig. 5a).
Frank and Bruning both teach a carrier for holding a substrate vertically between vertical and horizontal bars (Frank para 0037, Fig. 5; Bruning para 0060, Fig. 4). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute each of the vertical and horizontal support bars (255, 260) and vertical frame members (210) of Frank with two detachably mounted bars/frames, as described by Bruning, to hold the substrate edges because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). In the combination of Frank and Bruning, the vertical support bars are defined as the vertical bars of the frame positioned behind the substrate (vertical support bars behind the substrates during coating such that the back surfaces of the substrates are positioned between the front surfaces of the substrates and the vertical support bars).
Regarding claim 35, the combination of Frank and Bruning teaches the fasteners are screws or bolts (pins or pegs) (Bruning para 0020-0021, 0056-0057).
Regarding claim 36, the combination of Frank and Bruning teaches the fastener attachment positions comprise keyhole openings or apertures (Bruning para 0020-0021, 0056-0057; Fig. 5a).
Regarding claim 37, the combination of Frank and Bruning teaches that the dimensions of the glass substrate, and thus the aperture, is 72 to 205 inches along one side (horizontal dimension) (Frank para 0006). Though the combination of Frank and Bruning does not explicitly teach a horizontal dimension of the aperture is between 50 and 200 inches, one would have expected the use of any value within the Frank range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 72 to 205 inches, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.	
Regarding claim 38, the combination of Frank and Bruning teaches that the dimensions of the glass substrate, and thus the aperture, is 60 to 130 inches along one side (vertical dimension) (Frank para 0006).
Regarding claim 39, the combination of Frank and Bruning teaches that the fastener attachment opening in the vertical support bar may be surrounded by a chamfer 622 (groove) (Bruning para 0058; Fig. 5b).
Regarding claim 40, the combination of Frank and Bruning teaches the substrates are glass (Frank Abstract, para 0005).
Regarding claim 41, the combination of Frank and Bruning teaches the substrates are windows (Frank para 0002) for coating with an electrochromic device (Frank para 0045).
Regarding claim 42, the combination of Frank and Bruning teaches the that the pallet (frame) is made of metal (Frank para 0026).
Regarding claim 43, the combination of Frank and Bruning teaches that the pallets, which includes the vertical support bars, bottom tap bar, and top tap bar, are thermally matched to the substrates with appropriate choice of materials taking into consideration thermal mass, conductivity, CTE, and the like (Frank para 0026).
Regarding claim 44, the combination of Frank and Bruning teaches that the pallet, which includes the vertical support bars, bottom tap bar, and top tap bar, is made of metal (Frank para 0026).
Regarding claim 45, the combination of Frank and Bruning teaches that the pallet, which includes the vertical support bars, bottom tap bar, and top tap bar, is made of metal (Frank para 0026).
Regarding claim 47, the combination of Frank and Bruning teaches that the pallets may be moved along at different rates and positions within the sputtering system (transport mechanism for moving the carrier through the coater) (Frank para 0045).
Regarding claim 48, the combination of Frank and Bruning teaches that the pallet comprises one or more shields 250 to cover portions of the pallet during sputtering (Frank para 0033; Fig. 5).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 20160111260 A1) in view of Bruning (US 20120048186 A1), as applied to claim 34 above, and further in view of Gebele (US 20070068802 A1).
Regarding claim 46, the combination of Frank and Bruning fails to explicitly teach a pivot peg attached to the top tap bar. However, Gebele (US 20070068802 A1), in the analogous art of substrate carriers, teaches titanium webs (20, 32) connected with large aluminum plates (5, 6) (top and bottom tap bars) that rotate the webs (16, 31) (pivot pegs) about pivot points (18, 30) (para 0024; Fig. 1) in order to maintain a constant distance between the vertical support plates (3, 4) and achieve uniform substrate coverage as thermal expansion occurs (para 0006-0009, 0020-0023). Similarly, Frank teaches thermally matching pallets to glass substrates to maintain the adjustable grid array and frame defining the aperture (para 0026). 
Because Gebele teaches that such pivot systems were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pivoting control system of Gebele on the top and bottom tap bars of Frank in order to further maintain a constant aperture size and uniform substrate coverage during deposition/heating with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US 20160362779 A1) teaches positioning clips (fasteners) for positioning the substrate from left and right ends, wherein the vertical support bars are behind the substrate, which broadly reads on the majority of claim 34 limitations. Brass (US 20100194505 A1) teaches substrate holders with a frame subdivided into multiple windows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797